PER CURIAM.
Mother appeals from a final order modifying the original dissolution decree by changing custody of the parties’ two sons to father. We affirm.
Father appeals from a subsequent order awarding mother a judgment for attorney fees and costs. That order was entered after mother filed her notice of appeal from the order on the merits. Because we have held that, once a notice of appeal has been filed, the trial court does not have jurisdiction to enter a judgment for costs and attorney fees, Truax and Truax, 62 Or App 130, 659 P2d 983 (1983); Fenn and Fenn, 63 Or App 506, 664 P2d 1143 (1983), we reverse that order.
Affirmed on mother’s appeal; reversed on father’s appeal. No costs to either party.